Citation Nr: 1747776	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than April 16, 2007 for the grant of special monthly compensation (SMC). 

2. Entitlement to an effective date earlier than April 16, 2007 for eligibility for Dependent's Educational Assistance (DEA). 

3. Entitlement to a rating in excess of 50 percent for headaches.

4. Entitlement to a rating in excess of 20 percent for palatal myoclonus. 

5. Entitlement to a rating in excess of 100 percent for organic brain syndrome. 

6. Entitlement to an effective date earlier than April 16, 2007 for the increased evaluation for palatal myoclonus. 

7. Entitlement to an effective date earlier than April 16, 2007 for the increased evaluation for organic brain syndrome.
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to September 1976 and from September 1982 to June 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these matters in October 2009 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In correspondence received in February 2017, the Veteran reported that he was hospitalized multiple times in 1984 and 1985 at both the Presidio in San Francisco and Travis Air Force Base in California.  While records have been obtained for the Veteran's hospitalization from July to August 1984 at the Presidio and from February through March of 1985 at Travis Air Force Base, the Veteran believes he had additional treatment at these facilities in 1984 and 1985.  He has indicated that the outstanding records are pertinent to his current claims and has requested that all of his claims currently on appeal be remanded pending receipt of these outstanding records.  Accordingly, since the Veteran has indicated that there are outstanding treatment records which could pertain to his current claims on appeal, the Board finds that all claims must be remanded pending this additional development.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records.

2. Contact the appropriate repositories, to include direct requests to the Presidio in San Francisco and Travis Air Force Base in California, and attempt to obtain any outstanding treatment records from these facilities dated in 1984 and 1985.  All efforts to obtain these records must be documented in the claims file.  

3. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




